Exhibit 10.1
NONQUALIFIED
STOCK OPTION AGREEMENT
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of _________, 20___(the “Grant Date”), by CRAFT BREWERS ALLIANCE,
INC., a Washington corporation (the “Company”), and _________(the “Holder”).
RECITALS
     A. The Company has adopted the 2002 Stock Option Plan (the “Plan”).
Capitalized terms that are used but not defined in this Agreement will have the
meanings given those terms in the Plan.
     B. The Committee has designated the Holder to receive a stock option under
the Plan.
     NOW THEREFORE, the Company and the Holder agree as follows:
     1. Grant of the Option. The Company grants to the Holder a Nonqualified
Stock Option (the “Option”) to acquire from the Company ___shares of Common
Stock (the “Shares”) at the price of ___per share (the “Purchase Price”). The
Option is subject to all of the provisions of the Plan and the terms and
conditions specified in this Agreement.
     2. Term of the Option. Unless earlier terminated pursuant to the Plan, the
Option will terminate on the earliest to occur of the following: (a) the
expiration of three (3) months following the date of termination of the Holder’s
Service for any reason other than death, Disability or Cause; (b) the expiration
of one year following the date of termination of the Holder’s Service by reason
of death or Disability; (c) the date of termination of the Holder’s Service for
Cause; and (d) the tenth anniversary of the Grant Date (_________, 20___).
     3. Exercisability. Except as specified below and in Section 7.2 of the
Plan, the Option will become exercisable (a) as to twenty-five percent (25%) of
the Shares on the first anniversary of the Grant Date, and (b) as to an
additional twenty-five percent (25%) of the Shares on each of the next three
anniversaries of the Grant Date. If the Holder’s Service terminates by reason of
death or Disability, the Option will immediately become exercisable in full.
Except as provided in Section 7.2 of the Plan, if the Holder’s Service
terminates for any reason other than death or Disability, the Option thereafter
will be exercisable only for the Shares as to which it was exercisable on the
date of termination.
     4. Exercise of the Option. In order to exercise the Option, the Holder must
do the following:
     (a) deliver to the Company a written notice, in substantially the form of
the attached Exhibit A, specifying the number of Shares for which the Option is
being exercised;
     (b) tender payment to the Company of the aggregate Purchase Price for the

 



--------------------------------------------------------------------------------



 



Shares for which the Option is being exercised, which amount may be paid —
                (i) by check;
                (ii) by delivery to the Company of shares of Common Stock
already owned by the Holder that have a Fair Market Value, as of the date of
exercise, equal to the aggregate Purchase Price payable;
                (iii) delivery (in a form approved by the Committee) of an
irrevocable direction to a securities broker acceptable to the Committee:
                    (A) To sell Shares subject to the Option and to deliver all
or a part of the sales proceeds to the Company in payment of all or a part of
the exercise price and withholding taxes due; or
                    (B) To pledge Shares subject to the Option to the broker as
security for a loan and to deliver all or a part of the loan proceeds to the
Company in payment of all or a part of the exercise price and withholding taxes
due; or
                (iv) by such other means as the Committee, in its sole
discretion, may permit at the time of exercise;
     (c) pay, or make arrangements satisfactory to the Committee for payment to
the Company of, all taxes required to be withheld by the Company in connection
with the exercise of the Option; and
     (d) execute and deliver to the Company any other documents required from
time to time by the Committee in order to promote compliance with applicable
laws, rules and regulations.
     5. Tax Withholding and Reimbursement. The Company is authorized to withhold
from the Holder’s other compensation any withholding and payroll taxes imposed
on the Company in connection with or with respect to the exercise or other
settlement of the Option (the “Payroll Taxes”). In the event the Holder is no
longer an employee of the Company at the time of exercise or there is
insufficient other income from which to withhold Payroll Taxes, the Holder
agrees to pay the Company an amount sufficient to provide for payment of all
Payroll Taxes.
     6. Acceptance of Option; Further Assurances. By executing this Agreement,
the Holder accepts the Option, acknowledges receipt of a copy of the Plan, and
agrees to comply with and be bound by all of the provisions of the Plan and this
Agreement. The Holder agrees to from time to time execute such additional
documents as the Company may reasonably require in order to effectuate the
purposes of the Plan and this Agreement.
     7. Entire Agreement; Amendments; Binding Effect. This Agreement, together
with the Plan, constitutes the entire agreement and understanding between the
Company and the Holder regarding the subject matter hereof. Except as permitted
by the Plan, no amendment of the Option or this Agreement, or waiver of any
provision of this Agreement or the

 



--------------------------------------------------------------------------------



 



Plan, shall be valid unless in writing and duly executed by the Company and the
Holder. The failure of any party to enforce any of that party’s rights against
the other party for breach of any of the terms of this Agreement or the Plan
shall not be construed as a waiver of such rights as to any continued or
subsequent breach. This Agreement shall be binding upon the Holder and his or
her heirs, successors and assigns.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

          “Company” CRAFT BREWERS ALLIANCE, INC.
      By       [Name]      [Title]     

     
“Holder”
__________________________________________  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF STOCK OPTION EXERCISE
CRAFT BREWERS ALLIANCE, INC.
2002 STOCK OPTION PLAN

         
To:
  Craft Brewers Alliance, Inc.
929 North Russell Street
Portland, Oregon 97227
Attention: Patrick Green    
 
       
Holder:
                                                                           
       
                  Print Name    
 
       
Mailing Address:
                                                                           
           
 
                                                                          
            
 
                                                                          
            
 
       
Telephone Number:
                                                                           
           
 
        Option:   The option evidenced by an Option Agreement dated
                    ,      .

OPTION EXERCISE
I hereby elect to exercise the Option to purchase shares (“Shares”) of common
stock of Craft Brewers Alliance, Inc. (“CBAI”), covered by the Option as
follows:

         
 
  Number of Shares Purchased (a)  
                                                              
 
  Per-Share Option Price (b)  
$                                                            
 
  Aggregate Purchase Price (a times b)  
$                                                            
 
  Closing Date of Purchase  
                                                                
 
  Form of Payment [Check One]:    
 
           
o    My check in the full amount of the Aggregate Purchase Price (as well as a
check for any withholding taxes, if this box ¨ is checked). See “Instructions”
below.
 
           
o    Delivery of previously owned shares of CBAI common stock with a fair market
value equal to the Aggregate Purchase Price (as well as any withholding taxes,
if this box ¨ is checked). See “Instructions” below. Note that restricted shares
acquired from CBAI under one of its stock plans may be used for this purpose
only if such shares have become vested.

-1-



--------------------------------------------------------------------------------



 



             
o    My irrevocable direction to my securities broker (see below) to sell Shares
subject to the Option and deliver a portion of the sales proceeds to Craft
Brewers Alliance, Inc., in full payment of the Aggregate Purchase Price (as well
as any withholding taxes, if this box ¨ is checked). See “Instructions” below. I
hereby confirm that any sale of Shares will be in compliance with CBAI’s
policies on insider trading and Rule 144, if applicable. I HEREBY IRREVOCABLY
AUTHORIZE                                          to transfer funds to Craft
Brewers Alliance,
                               (name of broker)
Inc., from my account in payment of the Aggregate Purchase Price (and
withholding taxes, if applicable) and Craft Brewers Alliance, Inc., is hereby
directed to issue the Shares for my account with such broker and to transmit the
Shares to the broker indicated above.

Instructions:
     (1) If payment is to be by check, a check for the amount of the Aggregate
Purchase Price payable to Craft Brewers Alliance, Inc., should be submitted with
this Notice.
     (2) If payment is to be by surrender of previously owned shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price and withholding taxes, if applicable, will be returned to you
with the certificate for your option shares. Any change in registration between
the payment shares and the new shares will require a properly executed stock
power that is guaranteed by an institution participating in a recognized
medallion signature guarantee program.
     (3) No withholding tax is due upon exercise of an incentive stock option.
Withholding tax is due immediately upon exercise of a nonqualified stock option
by an employee. If withholding tax is due at the time of exercise, you will be
notified of the amount and satisfactory arrangements must be made for payment
before a stock certificate for your option shares will be delivered to you (or
your broker, if applicable). Among other alternatives, amounts necessary to
satisfy withholding obligations may be deducted from compensation otherwise
payable to you.
ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES
     Please register the stock certificate(s) in the following name(s):
                                                                      
                                                                      
                                                                      
          If applicable, please check one: o JT TEN o TEN COM o Other

-2-



--------------------------------------------------------------------------------



 



     Please deliver the stock certificate(s) to (check one):

         
 
  o My brokerage account    
 
       
 
                                                                    
                        
 
                                                                    
                        
 
                                                                    
                        
 
        Attn:                                                              
             
 
        Account No.:
                                                             ; or
 
       
 
  o My mailing address set forth above.      

     
 
Date
 
 
Signature of Participant

ATTESTATION FORM
As indicated above, I have elected to use shares of CBAI common stock that I
already own to pay the Aggregate Purchase Price of the Option (and withholding
taxes, if applicable).
I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to CBAI in connection with the exercise of
my Option.
I understand that, because I (and any joint owner) will retain ownership of the
shares (the “Payment Shares”) deemed delivered to pay the Aggregate Purchase
Price (and withholding taxes, if applicable), the number of shares to be issued
to me upon exercise of my Option will be reduced by the number of Payment
Shares. I represent that I have full power to deliver and convey certificates
representing the Payment Shares to CBAI and by such delivery and conveyance
could have caused CBAI to become sole owner of the Payment Shares. The joint
owner of the Payment Shares, if any, by signing this Form, consents to these
representations and to the exercise of the Option by this attestation.
I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

-3-



--------------------------------------------------------------------------------



 



List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

      Common Stock
Certificate Number   Number of
Shares Covered                  

     
Date:                                                    
   
 
   
Print Name of Option Holder:
                                                            
                                                            
 
   
Signature of Option Holder:
                                                            
                                                            
 
   
Print Name of Joint Owner:
                                                            
                                                            
 
   
Signature of Joint Owner:
                                                            
                                                            

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:
     The undersigned hereby certifies that the foregoing attestation is correct.

           
 
Name of Brokerage Firm
    Date:                                           By:       Telephone No.:
                                                            
 
Print Name of Signing Broker     

-4-